      Case: 3:18-cv-00037-wmc Document #: 278 Filed: 07/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


MARKMLSNA,
                               Plaintiff,                              SPECIAL VERDICT
        V.
                                                                          18-cv-3 7-wmc
UNION PACIFIC RAILROAD CO.,
                               Defendant.

        We, the jury, for our special verdict, do find as follows:


        QUESTION I:         Did Mlsna prove his ADA disparate-treatment discrimination

claim against Union Pacific?

                                      ANSWER:        Yes
                                                           ---              No - - -



        QUESTION 2: Did Mlsna prove his ADA failure-to-accommodate claim against

Union Pacific?

                                                                            No - - -



Ifyou answered "Yes" to either Question 1 or Question 2, proceed to Question 3 and Question 4. If
you answered "No" to both questions, skip Questions 3 and 4, sign and date thisfonn, and retuni it.

        QUESTION 3: Did Union Pacific prove that allowing Mlsna to continue working

would have posed a direct threat to himself or others in the workplace?

                                      ANSWER:        Yes - - -
    Case: 3:18-cv-00037-wmc Document #: 278 Filed: 07/02/21 Page 2 of 2




      QUESTION 4: Did Union Pacific prove that accommodating Mlsna's disability

would have imposed an undue hardship on Union Pacific's business?

                                ANSWER:      Yes - - -




                                             ~ ~-~
                                               ::i:g   Juror

      Madison, Wisconsin

      Dated this _ _ day of      2021.




                                         2
